DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 11 December 2020.  Claims 1-16 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear as to what the phrase “between 1 to 15 mass polysaccharide” refers to.  That is, mass parts or mass %.  It appears that is mass parts however the term “parts” has been deleted by the preliminary amendment.  Clarification is requested.
In claim 10, the phrase “obtainable by” is not a positive claim recitation.  Either the polysaccharide is obtained by or it isn’t.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 or 103 (or as subject to pre-AIA  35 U.S.C. 102 or 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angerer et al (US Patent No. 6,054,511 A).
The reference teaches, in column 1, lines 30+ and the examples, various polysaccharide materials such as a starch which are subjected to oxidative degrading conditions, that is reacted with hydrogen peroxide.  See also the claims.
The instant claims are met by the reference.
As for claim 10, the reference teaches the formation of an oxidatively degraded polysaccharide.
As for claim 15, the reference teaches the formation of an oxidatively degraded polysaccharide.  The preamble limitation of “for cementitious compositions” is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).

Claims 1, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriques et al (US Patent No. 8,039,428 B2).
The reference teaches, in the claims, a process for preparing a polysaccharide composition comprising oxidizing a polysaccharide in an aqueous medium the aqueous medium having an oxidant and a mediating amount of nitroxyl radical and degrading the oxidized polysaccharide under alkaline conditions.  This results in an oxidized degraded polysaccharide.  Example 20 teaches a cement composition which comprises an oxidized degraded starch.
The instant claims are met by the reference.
As for claim 1, the reference teaches the addition of an oxidatively degraded starch material to a cement composition.  As the polysaccharide material is the same it would inherently function as a water reducing agent. The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time of the instant invention.
As for claim 9, example 20 of the reference teaches the formation of an oxidatively degraded starch and its addition to a cement composition.
As for claim 10, the reference teaches the formation of an oxidatively degraded polysaccharide such as starch.
As for claim 11, the reference teaches, in examples 1-3 (which example 7 and ultimately example 20 refer to) teaches corn starch.
As for claim 13, the reference teaches the addition of an oxidatively degraded starch to a cement composition.  As the polysaccharide material is the same it would inherently function as a water reducing agent. The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time of the instant invention.
As for claim 14, example 20 teaches water and cement.
As for claim 15, the reference teaches the formation of an oxidatively degraded polysaccharide such as starch which is added to a cement therefore it is considered an admixture for cement.
Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 111848827 A.
The reference teaches, in the abstract, a process of preparing green algae polysaccharide material by adding hydrogen peroxide, mixing, oxidative degradation, extracting, filtering, concentrating and drying.
The instant claims are met by the reference.
As for claim 10, the reference teaches the formation of an oxidatively degraded polysaccharide.
As for claim 15, the reference teaches the formation of an oxidatively degraded polysaccharide.  The preamble limitation of “for cementitious compositions” is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).

Claims 10-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlgren et al (US Patent No. 9,410,289 B2).
The reference teaches, in example 1, an oxidatively degraded potato starch.  It is dissolved by eating and iron sulfate and hydrogen peroxide are added and after 15 minutes the starch degradation is complete.
The instant claims are met by the reference.
As for claim 10, the reference teaches the formation of an oxidatively degraded polysaccharide.
As for claim 11, the reference teaches potato starch.
As for claim 15, the reference teaches the formation of an oxidatively degraded polysaccharide.  The preamble limitation of “for cementitious compositions” is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).

Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Specification No. GB 1250516 A.
The reference teaches, in example 1, the oxidative degradation of sodium carboxymethyl cellulose with hydrogen peroxide.
The instant claims are met by the reference.
As for claim 10, the reference teaches the formation of an oxidatively degraded polysaccharide.
As for claim 15, the reference teaches the formation of an oxidatively degraded polysaccharide.  The preamble limitation of “for cementitious compositions” is of no consequence when the composition is the same. Ultimate utility does not make a composition patentable. That is, the future use of a composition adds little or no patentable weight to a composition claim when the composition is the same (ln re Pearson 181 USPQ 641). Patentability does not depend upon intended use (Ex parte Wikdahl 10 USPQ2d 1546).

Claims 1, 7, 9-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al (US Patent Application Publication No. US 2004/0206502 A1).
The reference teaches, in the examples, a suspension of a dialdehyde starch which is oxidized and then mixed with sodium bisulfite and reacted.  The resulting material is then added to a standard cement mixture.  Paragraph [0017] teaches that the anionic groups in the oxidized starch provide dispersing action and slurries having a low water to cement ratio.  Paragraph [0023] teaches that the amount utilized is from 0.2 to about 3.0% by weight of the cement.
The instant claims are met by the reference.
As for claim 1, the reference teaches an oxidatively degraded starch that is added to cement compositions.  As the polysaccharide material is the same it would inherently function as a water reducing agent. The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time of the instant invention.  Further the reference suggests that it can function as a water reducer as paragraph [0017] teaches that the anionic groups in the oxidized starch provide dispersing action and slurries having a low water to cement ratio.
As for claim 7, the reference teaches an amount that falls within the claimed range.
As for claim 9, this method is taught by the examples of the reference.
As for claim 10, the reference teaches an oxidatively degraded starch that is added to cement compositions.
As for claim 12, the starch utilized is a modified starch.
As for claim 13, the reference teaches an oxidatively degraded starch that is added to cement compositions.  As the polysaccharide material is the same it would inherently function as a water reducing agent. The applicants are also referred to the 2006 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process claim patentable. The CAFC reasoned that a claimed process having the same steps as a prior art process is not patentable simply because the claimed process identifies a new advantageous property of the prior art process. The CAFC stated their cases consistently held that a reference may anticipate even when the relevant properties of the thing disclosed were not appreciated at the time of the instant invention.  Further the reference suggests that it can function as a water reducer as paragraph [0017] teaches that the anionic groups in the oxidized starch provide dispersing action and slurries having a low water to cement ratio.
As for claim 14, starch is added to a cement composition comprising cement and water.
As for claim 15, the reference teaches the formation of an oxidatively degraded polysaccharide such as starch which is added to a cement therefore it is considered an admixture for cement.

Claims 1, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain Patent Specification No. GB 1425822 A.
The reference teaches, in the examples (I-IV),  a maltodextrin, starch, dextrin and farina dextrin which is oxidatively degraded using hydrogen peroxide together with a sodium hydroxide solution.  Examples V to VIII add the materials produced in examples V to VIII to cement or concrete.  Page 1, lines 28-32, teach that the oxidized polysaccharide derivatives reduce the water requirement for a given concrete.  Examples IX and X teach a wheat starch which is oxidatively degraded using sodium hypochlorite and caustic soda.  The oxidized polysaccharide is added at an amount of 86 ml/50 Kg cement.
The instant claims are met by the reference.
As for claim 1, the reference teaches a cement composition comprising an oxidatively degraded polysaccharide which is added to a cement or concrete composition.  The material functions as a water reducer.
As for claim 7, the reference teaches sodium hydroxide or caustic soda.
As for claim 8, the amount recited in Examples IX and X, when converted falls within the claimed range.
As for claim 9, this method is taught by the examples.
As for claim 10, the reference teaches, in the examples (I-IV),  a maltodextrin, starch, dextrin and farina dextrin which is oxidatively degraded using hydrogen peroxide together with a sodium hydroxide solution.  
As for claim 12, the maltodextrin is believed to be an example of a modified starch.
As for claim 13, the reference teaches, in the examples (I-IV),  a maltodextrin, starch, dextrin and farina dextrin which is oxidatively degraded using hydrogen peroxide together with a sodium hydroxide solution.  The composition functions as a water reducing agent.
As for claim 14, the reference teaches its addition to water and cement.
As for claim 15, the reference teaches, in the examples (I-IV),  a maltodextrin, starch, dextrin and farina dextrin which is oxidatively degraded using hydrogen peroxide together with a sodium hydroxide solution.  The composition is added to cement or concrete and therefore is considered an admixture.

Claim Rejections - 35 USC § 102/103
Claims 2-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rodriques et al (US Patent No. 8,039,428 B2).
The reference was discussed previously.
The instant claims are anticipated and/or rendered obvious over the reference.  The claims are product-by-process claims and the determination of patentability is based on the product itself.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claims are anticipated by and/or rendered obvious by the reference. 

Claims 2-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reddy et al (US Patent Application Publication No. US 2004/0206502 A1).
The reference was discussed previously.
The instant claims are anticipated and/or rendered obvious over the reference.  The claims are product-by-process claims and the determination of patentability is based on the product itself.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claims are anticipated by and/or rendered obvious by the reference.

Claims 2-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Great Britain Patent Specification No. GB 1425822 A.
The instant claims are anticipated and/or rendered obvious over the reference.  The claims are product-by-process claims and the determination of patentability is based on the product itself.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claims are anticipated by and/or rendered obvious by the reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Angerer et al (US Patent No. 6,054,511 A).
The reference was discussed previously. 
The instant claims are obvious over the reference.
As for claim 11, the reference teaches a starch.  While it fails to teach the type of starch it would have been obvious to utilize any type of starch such as an unmodified starch comprising corn, potato, pea or rice starch without producing any unexpected results absent evidence showing otherwise as these are well-known types of starches.
As for claim 12, the reference teaches a starch.  While it fails to teach the type of starch it would have been obvious to utilize any type of starch such as a modified starch without producing any unexpected results absent evidence showing otherwise as modified starches are well-known types of starches.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriques et al (US Patent No. 8,039,428 B2).
The reference was discussed previously.The instant claims are obvious over the reference.
As for claim 12, the reference teaches that the starch may be a native starch or modified starch (see column 7, lines 30+).
As for claim 16, as the reference teaches that the material may be added to a cement composition and it is known to add various other materials as admixtures to cement compositions in order to modify the result cement material’s properties, it would have been obvious to add various other materials as components of the admixture without producing any unexpected results. Note that the materials recited in the instant claim act as retarders, accelerators, etc. and these are known materials utilized in cement admixtures. Accordingly the formulation of an admixture comprising additional components is obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US Patent Application Publication No. US 2004/0206502 A1).
The reference was discussed previously.  Further, the reference teaches, in paragraph [0023] that cement compositions can include additional additives such as fluid loss additives, weighting materials, light weight material, set retarders, accelerators and the like.
The instant claim is obvious over the reference.
As for claim 16, as the reference teaches that various other additives can be added to the cement composition it would have been obvious to include the additives in combination with the starch material to form an admixture for addition to cement as it is known to formulate an admixture comprising several materials to be added to cements.  As for the materials recited in the instant claim some of these materials are known set retarders and accelerators.  Accordingly the formulation of an admixture comprising additional components is obvious.

Claims 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Patent Specification No. GB 1425822 A.
The reference was discussed previously.  Further the reference teaches, on page 1, lines 49-53, that examples of suitable polysaccharide materials include pregelatinized derivatives.
The instant claims are obvious over the reference.
As for claim 6, the reference teaches that a pregelatinized polysaccharide derivative may be utilized.
As for claim 11, the reference teaches a starch.  While it fails to teach the type of starch it would have been obvious to utilize any type of starch such as an unmodified starch comprising corn, potato, pea or rice starch without producing any unexpected results absent evidence showing otherwise as these are well-known types of starches.
As for claim 16, as the reference teaches that the material may be added to a cement composition and it is known to add various other materials as admixtures to cement compositions in order to modify the result cement material’s properties, it would have been obvious to add various other materials as components of the admixture without producing any unexpected results. Note that the materials recited in the instant claim act as retarders, accelerators, etc. and these are known materials utilized in cement admixtures. Accordingly the formulation of an admixture comprising additional components is obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
August 11, 2022